Citation Nr: 0330907	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  97-16 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for a chronic skin 
disorder. 

3.  Entitlement to an initial disability rating higher than 
30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1964 to June 
1969.  

This case was previously before the Board of Veterans' 
Appeals (Board) in March 1999, at which time it was remanded 
to the VA Regional Office (RO) in Huntington, West Virginia, 
for further evidentiary development and adjudication.  While 
the case was in remand status, the RO, by a June 2002 rating 
decision, granted service connection for diabetes mellitus 
with nephrotic syndrome and hypertension associated with 
herbicide exposure and assigned a 20 percent disability 
rating, effective January 23, 2001.  In view of the grant of 
service connection for hypertension, that issue will not be 
further addressed.  

For reasons which will be set forth in the remand portion of 
the decision below, consideration of the issue of 
entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) is being deferred.  


FINDINGS OF FACT

1.  The veteran has dermatitis that is as likely as not 
attributable to his active military service.  

2.  The veteran has bilateral hearing loss that is as likely 
as not attributable to his active military service.  




CONCLUSIONS OF LAW

1.  Dermatitis was incurred in active military service.  
38 U.S.C.A. §§ 101, 1110, 1131, 5107, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  

2.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter - the VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West Supp. 2002), which, among 
other changes, expanded the notification and duty to assist 
obligations owed to claimants.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information or evidence 
necessary to substantiate the claim.  VA must advise a 
claimant which evidence the claimant must supply and which 
evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2098 (2000) (codified at 38 U.S.C.A. § 5103A).  

Although it appears that the VCAA is applicable to the 
present claim, see Holliday v. Principi, 14 Vet. App. 280 
(2000); Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 
2003), a full discussion of the extent of VA compliance with 
the VCAA is unnecessary in light of the decision herein, 
which is favorable to the veteran with respect to the issues 
of entitlement to service connection for hearing loss and a 
skin disorder.  

The Board has undertaken additional evidentiary development 
in this case, to include audiology and dermatology 
examinations and procurement of medical records from the VA 
Medical Center in Beckley, West Virginia.  In Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 
F.3d. 1339 (Fed. Cir. May 1, 2003), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held, 
in essence, that evidence obtained by the Board could not be 
considered by the Board without first remanding the case to 
the RO for initial consideration.  However, since the 
decisions herein as to claims for service connection for 
hearing loss and for a skin disorder are favorable to the 
veteran, consideration of those issues without referral to 
the RO for initial consideration of the newly developed 
evidence does not result in prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Legal criteria 

Service connection may be established for disability which 
is shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2002).  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

A hearing deficit that may be recognized as a hearing loss 
disability for VA compensation purposes is defined in 38 
C.F.R. §§3.385 (2002) as follows:  

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, and 
4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 
three of the frequencies 500, 1,000, 
2,000, 3,000, and 4,000 Hertz is 26 
decibels or greater; or when the speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.  

Where the determinative issue in a service connection claim 
involves a medical diagnosis, competent medical evidence is 
required.  This burden cannot be met by lay testimony alone 
because laypersons are not competent to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Analysis -- Hearing Loss.

A review of the service medical records reveals no 
complaints or abnormalities indicative of hearing loss.  The 
veteran's personnel records disclose that his service with 
the military was primarily in military intelligence.  

The veteran has asserted that during service he was 
subjected to prolonged artillery fire and acoustic trauma 
during service that is responsible for his having developed 
hearing loss.

Post service medical records disclose that on VA 
audiological examination in September 1996, the veteran 
described difficulty hearing conversations.  He reported 
having been exposed to artillery fire during service.  
Following audiometric examination, the impression was normal 
to moderate sensorineural hearing loss bilaterally.  

Additional medical records include the report of an August 
2001 VA audiology examination.  Examination disclosed normal 
hearing progressing to a moderately severe sensorineural 
hearing loss bilaterally.  

The veteran underwent another VA audiometric examination in 
June 2003.  The claims file was reviewed by the examiner.  
The veteran stated that while in service he was exposed to 
excessive amounts of artillery noise.  He denied any 
recreational or occupational noise exposure in the years 
following service.  Testing showed mild to moderate 
sensorineural hearing loss in the left ear and mild to 
moderate severe sensorineural hearing loss in the right ear.  
The examiner opined that it was "just as likely as not" that 
some of the hearing loss was related to "the loud sound" to 
which the veteran reported he was exposed in service.  

While the veteran's personnel records disclose that he 
served primarily in the field of intelligence, he has 
indicated that he essentially had a number of assignments 
which resulted in his exposure to artillery fire.  These 
assertions by the veteran are deemed truthful and probative 
as to the question of exposure to acoustic trauma in service 
though they are not competent or credible evidence of a 
diagnosis, date of onset, or medical causation of hearing 
loss.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Based on the veteran's reports of exposure to artillery fire 
during service, a medical opinion has been entered that he 
has hearing loss which as likely as not had its onset during 
his active service.  A VA health care professional who 
reviewed the entire claims folder and examined the veteran 
in June 2003 indicated it was her professional opinion that 
it was "as likely as not" that some of the veteran's hearing 
loss was related to acoustic trauma in service.  This 
opinion clearly supports the veteran's claim and it is not 
contradicted by medical opinion that the hearing loss was 
not related to service.  

In view of the foregoing, the Board finds that the positive 
and negative evidence is at least in relative equipoise and 
that the benefit of the doubt rule applies.  With 
application of the benefit of the doubt rule, the record 
supports the granting of service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5107.  

Analysis -- Skin Disorder.

Service medical records reveal that the veteran received 
treatment and evaluation on periodic occasions in service 
for skin lesions that were primarily diagnosed as 
dermatitis.  He was hospitalized for dermatitis for several 
days in 1964.  On periodic annual examination in January 
1965, it was indicated he was receiving treatment for 
contact dermatitis which was resolving.  On examination in 
December 1965, neurodermatitis of the elbows was reported.  
However, periodic examination in February 1968 did not refer 
to a skin disorder.  Skin examination in February 1969 was 
reported as normal, but examination later that month 
revealed symptoms which had disappeared with medication.  He 
was given additional medication at that time for mild 
neurodermatitis.  At the time of separation examination in 
June 1969, there was no reference to a skin disorder.  

The post service medical records reveal that in December 
1976 the veteran underwent excision and biopsy of a lipoma 
from the posterior neck region and lipoma of the right foot 
at a private facility.  

Additional post service medical records show continuing 
treatment and evaluation for various skin difficulties.  At 
the time of dermatologic examination by VA in September 
1996, the impressions were chronic eczematoid dermatitis, 
neurodermatitis, chronic anxiety tension state, and basal 
cell carcinoma of the right cheek.  The examiner commented 
that the veteran's nerves were aggravating his dermatitis, 
but stated that there was no relationship between the 
veteran's dermatitis and Agent Orange exposure.

The veteran underwent a VA skin examination in June 2003.  
On review of the claims file the examiner noted that the 
record showed documented multiple occasions of chronic 
recurrent dermatitis.  It was noted that the veteran had had 
recurrent dermatitis in service and recurrent flares since 
then.  The current diagnosis was recurrent dermatitis, with 
a notation that it had been diagnosed in the past as ectopic 
dermatitis and on once occasion as exfoliative dermatitis.  
The examiner opined that the dermatitis was "as likely as 
not" secondary to the condition that developed while in 
service.  

The record therefore establishes that the veteran was seen 
on several occasions in service for complaints regarding 
skin difficulties and that he has been seen on a recurrent 
basis in the years since service for continuing skin 
symptoms diagnosed as dermatitis.  The record also contains 
a June 2003 medical opinion that dermatitis as likely as not 
had its onset during his active service.  The opinion was 
based on a review of the complete record and there is no 
contradictory medical opinion.  Accordingly, the Board finds 
that a grant of service connection for a chronic skin 
disorder is warranted by the evidence of record.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for chronic dermatitis is granted.


REMAND

Following a review of the claims file, the Board finds that, 
for the reasons that follow, additional actions by the RO 
are necessary before the issue of entitlement to a higher 
initial rating for PTSD may be reviewed on appeal.  

The record shows that the RO has not referenced or discussed 
the VCAA in developing and adjudicating the veteran's appeal 
for an increased rating for PTSD.  The veteran has not been 
provided notice of the requirements of the VCAA as to this 
issue, including the division of responsibilities between VA 
and the claimant in obtaining evidence.  Nor has the extent 
to which VA has satisfied the VCAA been addressed.  See 
Quartuccio, Id.; Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Under the regulations, as interpreted by 
Quartuccio, VA must notify the claimant and the claimant's 
representative of any information and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  VA must also advise a 
claimant which evidence the claimant must supply and which 
evidence the VA will obtain on his or her behalf.  

While the claims folder has been in the possession of the 
Board, additional development was undertaken, to include a 
psychiatric examination performed in May 2003.  The report 
of the examination has been associated with the claims 
folder, as have been reports of outpatient treatment records 
at the VA Medical Center in Beckley, West Virginia.  As 
noted above, the Federal Circuit invalidated the regulatory 
provision found in 38 C.F.R. § 19.9 that allowed the Board 
to develop evidence on a claim in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The Federal Circuit held that Section 19.9(a)(2) 
denied appellants "one review on appeal to the Secretary" 
when the Board considers additional evidence without having 
to remand the case to the RO for initial consideration and 
without having to obtain a waiver of the right to initial RO 
review from the appellant.  In view of this decision, the 
evidence developed by the Board must initially be reviewed 
by the RO.  

Accordingly, this issue of entitlement to an increased 
rating for PTSD is remanded to the RO for the following 
actions:  

1.  The RO should ensure that all 
notification and development actions 
required to satisfy the VCAA (including 
any necessary medical examinations or 
opinions) are undertaken with respect to 
the issue of entitlement to an increased 
rating for PTSD.  

2.  The RO should then readjudicate the 
claim on the basis of all of the 
evidence of record.  If the benefit 
sought is not granted, a supplemental 
statement of the case should be issued 
and the veteran and his representative 
should be given a reasonable period of 
time for response.  

After the veteran and his representative have been given an 
opportunity for response, the claims folder should be 
returned to the Board for further appellate review, if 
otherwise in order.  The purpose of this remand is to comply 
with governing adjudicative procedures.  The Board intimates 
no opinion as to the ultimate disposition warranted as to 
this issue.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	RICHARD L. SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



